Citation Nr: 9910958	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-03 402	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection and compensation for post-traumatic stress 
disorder (PTSD), prior to April 2, 1993.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946, and from November 1951 to December 1952.

This matter comes to the Board from an October 1995 rating 
decision of the RO which granted service connection and a 10 
percent rating for PTSD, and assigned an effective date of 
August 2, 1993.  The veteran appealed for an earlier 
effective date.  In a September 1996 decision, the RO granted 
an earlier effective date of April 2, 1993, and the veteran 
continues his appeal for an earlier effective date.

In an August 1996 statement submitted to the RO, the veteran 
asserted there was clear and unmistakable error (CUE) in 
prior decisions (which he did not identify) which denied 
service connection for a psychiatric disorder.  There are a 
number of prior RO decisions denying service connection for a 
psychiatric disorder including PTSD; an April 1991 Board 
decision denied service connection for PTSD; and unappealed 
RO decisions in June 1991 and November 1991 denied 
applications to reopen the claim for service connection for 
PTSD.  RO decisions which preceded the April 1991 Board 
decision were subsumed by such Board decision and are not 
subject to challenge based on alleged CUE.  Dittrich v. West, 
163 F.3d 1349 (Fed.Cir. 1998); Donovan v. West, 158 F. 3d 
1377 (Fed.Cir. 1998).  Pursuant to a recent change in law, 
the April 1991 Board decision may be subject to a CUE 
challenge, but for this to occur the veteran must file an 
appropriate motion directly with the Board.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 1998); 64 Fed.Reg. 2139-2140 (1999) 
(to be codified at 38 C.F.R. § 20.1404).  If the veteran 
wishes to claim CUE in the June 1991 or November 1991 RO 
decision, he should file such a claim directly with the RO, 
which will then adjudicate such claim.  38 U.S.C.A. § 5109A 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.105(a) (1998).  The 
present Board decision does not address the merits of any CUE 
claim.




FINDINGS OF FACT

The Board denied a claim for service connection for PTSD in 
April 1991; unappealed RO decisions in June 1991 and November 
1991 denied an application to reopen the claim; the veteran 
again applied to reopen his claim on April 2, 1993; and the 
RO subsequently granted service connection and compensation 
for PTSD, effective April 2, 1993.


CONCLUSION OF LAW

The correct effective date for the grant of service 
connection and compensation for PTSD is April 2, 1993, the 
date of receipt of the application to reopen the claim with 
new and material evidence after a final disallowance.  38 
U.S.C.A. §§ 5110, 7104, 7105 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1942 to 
January 1946, and from November 1951 to December 1952.

In March 1949 the RO denied service connection for a nervous 
condition, and the veteran did not appeal.  Applications to 
reopen such claim were denied by the RO in October 1970 and 
April 1986, and the veteran did not appeal.

In December 1989, the RO denied service connection for PTSD, 
and the veteran appealed that decision.  The Board denied 
service connection for PTSD in an April 1991 decision 
(primarily due to lack of a clear diagnosis of the 
condition).

In June 1991 and November 1991, the RO denied the veteran's 
application to reopen the claim for service connection for 
PTSD, and he did not appeal.

The veteran again applied to reopen his claim for service 
connection for PTSD on April 2, 1993.  New and material 
evidence was submitted, including a March 1995 VA examination 
at which PTSD was diagnosed.  

The RO subsequently granted service connection and a 10 
percent rating for PTSD, effective April 2, 1993.

The veteran appealed for an earlier effective date for 
service connection and compensation for PTSD.  In written 
statements, including his substantive appeal, he basically 
asserted that the effective date should be in 1947 since he 
had a nervous condition since then.

The Board's April 1991 decision which denied service 
connection for PTSD is final (38 U.S.C.A. § 7104), as are the 
unappealed June 1991 and November 1991 RO decisions which 
denied applications to reopen the claim (38 U.S.C.A. § 7105). 

The law provides that the effective date of service 
connection and compensation, based on a claim reopened with 
new and material evidence after a final disallowance, will be 
the date of VA receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  After the RO's last 
final disallowance of the benefit in 1991, the next 
application to reopen the claim was received from the veteran 
on April 2, 1993, and new and material evidence was submitted 
in support of that claim.  The RO subsequently assigned April 
2, 1993 as the effective date of service connection and 
compensation for PTSD, and under the cited legal authority 
such is the correct effective date as it is the date of 
receipt of the reopened claim after a final disallowance.  No 
earlier effective date is permitted by law (absent a finding 
of CUE in a prior decision, and such is not the subject of 
the present appeal).

The Board therefore holds that an earlier effective date for 
the grant of service connection and compensation for PTSD, 
prior to April 2, 1993, must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

An earlier effective date, prior to April 2, 1993, for 
service connection and compensation for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

